MEMORANDUM **
Maria Concepcion Duenas-Cervantes, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying her motion to continue. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to continue, Barapind v. Reno, 225 F.3d 1100, 1113 (9th Cir.2000), and we deny the petition for review.
The IJ did not abuse his discretion in denying a continuance where Duenas-Cer-vantes did not demonstrate good cause. See 8 C.F.R. § 1003.29 (an IJ may grant a motion for continuance for good cause shown); see also Landin-Zavala v. Gonzales, 488 F.3d 1150, 1153 (9th Cir.2007) (an executed order of exclusion and subsequent deportation terminates continuous physical presence).
It follows that the IJ did not violate due process by denying Duenas-Cervantes a continuance. See Lata v. INS, 204 F.3d *9921241, 1246 (9th Cir.2000) (requiring error for a due process violation).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.